SIMPSON, J.
The original bill in this case was filed by the appellees against the appellant, praying specially *295to liave a certain deed executed by said appellees to appellant declared a mortgage, and for general relief.
The first point made by the appellant is that the bill is multifarious, because it is shown that the legal title to one of the lots is in one of the complainants (Andrew Carpenter), and that of the other in the other two complainants (Louisa and Mary Lee Carpenter). The allegations of the bill sIioav that both lots Avere bought Avith the joint money of all the complainants, the titles taken by agreement as above indicated, that the property Avas occupied by all of the complainants as a homestead, and that the deed, Avliich it is sought to have declared a mortgage, Avas signed by all jointly. The bill is not multifarious.—Randle Adm’r. v. Boyd, 73 Ala. 282, 288; Bolman v. Lohman, 74 Ala. 507, 510; Howard et al. v. Corey, 126 Ala. 283, 289, 290, 28 South. 682.
On the facts of the case, and under the general prayer of the bill, the city court decreed that the complainant is entitled to redeem the land. We concur Avith the reasoning of the judge of. the city court. The evidence shoAvs that the complainants Avere ignorant colored people, the principal one being “well stricken in years,” and though he could read printing and could sign his name, yet he could not read writing. It also shows that the deed AAdiich was signed by the complainants Avas never read to either of them, and that the defendant Avas a man of intelligence, and that his attorney wrote the deed and sent it to the complainants for execution, without any explanation as- to its nature. It is also shoAvn that the complainants had just learned that they had been deceived by one of their own color, Avho had taken a deed, when they thought they were making a mortgage, and turned to the defendant, because they had known him for a long time, and thought he Avould treat them “all right.” It is also shown that the complainants have made improvements on the property and have paid the taxes. The complainants swear that they Avere told that they Avere signing a mortgage, and thought they Avere mereíy paying interest on it, until they had agreed on a sale of the property to another party (Avhich party also testifies *296to the negotiations for a sale), and, when they went to defendant to inquire what they owed him, learned for the first time that he had a deed and claimed to be owner of the property; and they are corroborated by the testimony of a granddaughter. The defendant and his attorney deny that they ever told complainants, or either of them, that they were signing a mortgage; but they do not say that the paper urns read to them, or that any definite explanation was made to- them, of the nature of the instrument which they were signing.
The crowning glory of courts of equity is to protect the weak and ignorant from imposition by the strong and intelligent, and while it is true that certain ielations of life have been definitely pointed out as raising a presumption of confidence and dependence, yet the general principle is that when one who is strong and well-informed deals with one who is ignorant, weak, and occupying a position of dependence or subordination, the stronger should exercise that ubeirima tides in his dealings which leaves no trace of imposition. Mr. Pom-eroy says: “When the accompanying incidents are inequitable and show bad faith, such as concealments, misrepresentations, undue advantage, oppression on the part of one who obtains the benefit, or ignorance, weakness of mind., sickness, old age, incapacity, pecuniary necessities, and the like, on the part of the other, these .circumstances, combined with inadequacy of price, may easily induce a court to .grant relief, defensive or affirmative.”—-2 Pomeroy’s Eq. Jur. (3d Ed.) pp. 1670, 1671, § 928. See, also, Kloepping v. Stellmacher, 21 N. J. Eq. 328, 331; Balkum v. Breare, 48 Ala. 75, 79; Burke v. Taylor, 94 Ala. 530, 533, 10 South. 129. While the witnesses differ as to the value of the property, yet, taking all of the testimony into consideration, we think it was worth- double the amount paid for it.
The decree of the court is affirmed.
Tyson, C. J., and Haralson and Henson, JJ., concur.